id office uilc cca_2011010414110737 ---------- number release date from ------------------- sent tuesday january pm to ----------------------- cc ------------------------------------------------- subject re remaining partner still a partnership-level proceeding a tefra partnership proceeding is required to determine that a listed partner is not a partner in fact historic boardwalk hall llc et al v commissioner t c no no date the determination of whether the tefra procedures apply is generally determined based on the partnership return as of the beginning of the partnership proceeding see samuelli v commissioner wl 9th cir date whether small_partnership_exception applies and sec_6231 reliance on partnership return to determine if tefra procedures apply see also sec_6233 if a partnership return is filed the determination that no partnership exists is determined in tefra proceeding the listing of a_trust or disregarded_entity as a partner automatically makes the tefra partnership procedures apply revrul_2004_88 thus even if the trust partner is ultimately disregarded the tefra procedures apply to your case
